DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2021 has been entered.

Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6, 13 & 19 have been cancelled.  
Claims 1-5, 7-12, 14-18 and 20 are currently pending.
Applicant’s remarks have been addressed below at the end of this Non-Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12, 14-18 and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.
Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 1-7 are directed toward a process (method). Claims 8-12 & 14 are directed toward a system (apparatus).  Claims 15-18 & 20 are directed to a computer program product comprising 

Regarding Step 2A [prong 1], 
Claims 1-5, 7-12 and 14-18 and 20 are directed toward the judicial exception of an abstract idea.  Independent claims 8 and 15 recite essentially the same abstract features as claim 1, thus are abstract for the same reasons indicated as claim 1.
 Regarding independent claims 1, 8 & 15, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A method, system and computer program product, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein for managing regulatory compliance for an entity in a computing environment by a processor comprising:
receiving text data from one or more data sources; 
extracting one or more segments of the text data according to the one or more segments of the text data including information associated with a predefined obligation constraint, wherein the predefined obligation constraint includes obligatory language having at least one clause;
executing machine learning logic to train a sentence classifier to determine the at least one clause is a definite obligatory requirement;
executing the machine learning logic to train the sentence classifier to identify the entity within the one or more segments of the text data…to associate the definite obligatory requirement with the entity;
identifying, according to an implementation of the trained sentence classifier, a law, a policy, a regulation, or a combination thereof extracted from one or more segments of text data from one or more data sources requiring an obligation to be performed by the entity;
executing machine learning logic to generate a cluster of entities, inclusive of the entity, to associate the obligation with respective entities of the cluster of entities, wherein a clustering operation is performed to generate the cluster of entities for compliance analytics to differentiate the respective entities with respect to a burden of the respective entities to the obligation; and
annotating the one or more segments of the text data according to the identifying by applying, within the text data, an obligation target tag to the entity governed by the obligation, an obligation content tag to descriptive portions of the obligatory language, a definition target tag to a referent of the obligation, and a definition content tag to descriptive portions of the referent.
As the underlined claim limitations above demonstrate, independent claims 1, 8 & 15  are directed to the abstract idea of managing regulatory compliance for an entity, which is considered certain methods of organizing human activity because the underlined claim limitations pertain to (i) fundamental economic principles or practices; and/or (ii) commercial/legal interactions; and/or (iii) managing personal behavior/relationships or interactions between people, under certain methods of organizing human activity. See MPEP §2106.04(a)(2)(II).
The Applicant’s Specification titled “MANAGING REGULATORY COMPIANCE FOR AN ENTITY” emphasizes the business need of financial institutions to “ensure operations, practices 
Applicant’s claims as recited above provide a business solution of gathering and processing text identifying a law, policy or regulation requiring an obligation to be performed by an entity.  Applicant’s claimed invention pertains to fundamental economic principles or practices because the limitations recite managing regulatory compliance and procedures for an entity, which pertain to “mitigating risk” expressly categorized under fundamental economic principles.  See MPEP §2106.04(a)(2)(II).  The claimed invention also pertains to commercial/legal interactions because the limitations recite managing regulatory compliance for a business entity, which pertain to “agreements in the form of contracts and/or legal obligations” expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).  Furthermore, the claim limitations are also directed towards managing personal behavior/relationships or interactions between people because the limitations recite requiring an obligation or rule to be performed by the business entity,  which pertain to “social activities, teaching, and following rules or instructions” expressly categorized under managing personal behavior/relationships or interactions between people.  See MPEP §2106.04(a)(2)(II). 
Dependent 2-5, 7, 9-12, 14, and 16-18, 20 further reiterate the same abstract ideas with further embellishments, for example, claims 2, 9 & 16 reciting ingesting the text data from the one or more data sources upon processing the text data using a lexical analysis, parsing, extraction of concepts, semantic analysis, claims 3, 10 and 17 reciting identifying a defined scope of compliance required by the law, the policy, the regulation, claims 4, 5, 11, 12, 18 reciting determine the one or more segments with obligation content, wherein the one or more segments 

Regarding Step 2A [prong 2], 
Claims 1-5, 7-12 and 14-18 and 20 fail to integrate the abstract idea into a practical application.  Independent claims 1, 8 & 15 include the following underlined additional elements which do not amount to a practical application:
A method, system and computer program product, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein for managing regulatory compliance for an entity in a computing environment by a processor comprising:
One or more processors with executable instructions that when executed cause the system to: an executable portion for
receiving text data from one or more data sources; 
extracting one or more segments of the text data according to the one or more segments of the text data including information associated with a predefined obligation constraint, wherein the predefined obligation constraint includes obligatory language having at least one clause;
executing machine learning logic to train a sentence classifier to determine the at least one clause is a definite obligatory requirement, wherein the sentence classifier is trained using a supervised machine learning operation;
executing the machine learning logic to train the sentence classifier to identify the entity within the one or more segments of the text data…to associate the definite obligatory requirement with the entity;
identifying, according to an implementation of the trained machine learning sentence classifier, a law, a policy, a regulation, or a combination thereof extracted from one or more segments of text data from one or more data sources requiring an obligation to be performed by the entity;
executing machine learning logic to generate a cluster of entities, inclusive of the entity, to associate the obligation with respective entities of the cluster of entities, wherein a clustering operation is performed to generate the cluster of entities for compliance analytics to differentiate the respective entities with respect to a burden of the respective entities to the obligation; and
annotating the one or more segments of the text data according to the identifying by applying, within the text data, an obligation target tag to the entity governed by the obligation, an obligation content tag to descriptive portions of the obligatory language, a definition target tag to a referent of the obligation, and a definition content tag to descriptive portions of the referent.
The underlined limitations recited above in independent claims 1, 8 & 15 pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of a system, processor, machine learning, supervised machine learning, one or more data sources and computer program product comprising non-transitory computer readable storage medium having computer readable code which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, “Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems (Specification; ¶0040).   The specification emphasizes that the claimed invention for “managing regulatory compliance for an entity” is merely done by “using a computing processor” (Specification; ¶0001, 0069, 0071).    Nothing in the Specification describes the specific operations recited in claims 1, 8 & 15 as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed business solution for “managing regulatory compliance” (Specification; ¶0001).   Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea.  See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention which merely pertains to gathering and processing text identifying a law, policy or regulation requiring an obligation to be performed by an entity using the claimed additional computer elements a tool to perform the recited abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05(f-h). In addition, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g).  Thus, the additional 
Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly the current invention uses one or more data sources for data collection, analysis and output of compliance information on a computer.  When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field.  Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.05(f-h).  Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits. 
machine learning terms are being recited in the claims, they are generally being used as a given tool used in the computer system, as claimed.  The “machine learning” terms are merely applied on data gathering and data processing to compare and identify one or more segments of the text data in the data analysis as claimed.  There is no inner workings actual training of the machine learning logic other than applying data analysis.  There is merely high level machine learning generically used with no indication of any specifics of how any of the mentioned machine learning are actually implementing the optimization of analyzing and reiteratively modifying the machine learning classifier.  Merely mentioning the terms “train” or “using” the machine learning operation is nothing more than applying it with a computer as a tool.  The Applicant's referral to “machine learning” terms are clearly lacking the inner-workings of the intelligence aspect of what constitutes “training” of the machine learning model or algorithm in Applicant’s implementation, since there is no disclosure that provides how the machine learning algorithm is trained from each subsequent iteration utilizing the outputs from previous iterations, the machine learning is merely being applied generically in a computer environment using a computer processor as a tool without improving the computer or technology.  The claims are not rooted in machine learning technology, and the claims do not solve a technical problem that only arises in machine learning technology. MPEP § 2106.05(a).  Thus, merely using these additional elements as additional computational tools and linking them to a computer processing environment are not sufficient to integrate the judicial exception into a practical application.  
Dependent claims 2-7, 9-12, 14, and 16-18, 20 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1, 8 
Therefore, as considered above in the claimed limitations individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 1-5, 7-12 and 14-18 and 20 do not amount to significantly more than the abstract idea.  Independent claims 1, 8 & 15 include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
A method, system and computer program product, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein for managing regulatory compliance for an entity in a computing environment by a processor comprising:
One or more processors with executable instructions that when executed cause the system to: an executable portion for 
receiving text data from one or more data sources; 
extracting one or more segments of the text data according to the one or more segments of the text data including information associated with a predefined obligation constraint, wherein the predefined obligation constraint includes obligatory language having at least one clause;
executing machine learning logic to train a sentence classifier to determine the at least one clause is a definite obligatory requirement, wherein the sentence classifier is trained using a supervised machine learning operation;
executing the machine learning logic to train the sentence classifier to identify the entity within the one or more segments of the text data…to associate the definite obligatory requirement with the entity;
identifying, according to an implementation of the trained machine learning sentence classifier, a law, a policy, a regulation, or a combination thereof extracted from one or more segments of text data from one or more data sources requiring an obligation to be performed by the entity;
executing machine learning logic to generate a cluster of entities, inclusive of the entity, to associate the obligation with respective entities of the cluster of entities, wherein a clustering operation is performed to generate the cluster of entities for compliance analytics to differentiate the respective entities with respect to a burden of the respective entities to the obligation; and
annotating the one or more segments of the text data according to the identifying by applying, within the text data, an obligation target tag to the entity governed by the obligation, an obligation content tag to descriptive portions of the obligatory language, a definition target tag to a referent of the obligation, and a definition content tag to descriptive portions of the referent.
The underlined limitations recited above in independent claims 1, 8 & 15 do not include any additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of a system, processor, one or more data sources and computer program product comprising non-transitory computer readable storage medium having computer readable code.  These additional elements do not amount to “significantly more” than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Furthermore, storing and obtaining information for data gathering and analysis, as the Courts have held well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems (Specification; ¶0040).  Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field.  See MPEP §2106.05(a & e). 
Dependent claims 2-7, 9-12, 14, and 16-18, 20 merely recite further additional embellishments of the abstract idea of independent claims 1, 8 & 15 respectively, but these features only serve to further limit the abstract idea of independent claims.  The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Furthermore, the dependent claims including the additional elements of using machine learning or natural language processing, and using/applying lexical analysis, parsing, extraction of concepts, or semantic analysis given techniques in a computer environment amount to merely using the computer as a tool to apply instructions of the abstract idea to do nothing more than generally link the use of the judicial 
The general recitation of machine learning and related concepts, without any particularity, is simply not enough to amount to significantly more. See Ultramercial, 772 F.3d at 715—16 (holding the claims insufficient to supply an inventive concept because they did not “do significantly more than simply describe [the] abstract method”). The Specification fails to clearly evidence, how the use of a machine learning or any type learning is an actual technological improvement over, or differs from, the general concept of these given learning processes.  The given “machine learning” terms are merely applied on data gathering and data processing to compare and identify “one or more segments of the text data” (claims 5, 12, 18 for example), in the data analysis as claimed.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer and machine learning as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 8 & 15, since they fail to impose any meaningful limits on practicing the abstract idea.
Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 8 & 15 since they fail to impose any meaningful limits on practicing the abstract idea.  Accordingly, all of the dependent claims also fail to amount to “significantly more” than an abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-5, 7-12 and 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CLARK (U.S. 2018/0075554) in view of AGARWAL (Non-Patent Literature: A. Agarwal et al., "Cognitive Compliance for Financial Regulations," in IT Professional, vol. 19, no. 4, pp. 28-35, 2017, doi: 10.1109/MITP.2017.3051333) in further view of DRUBNER (U.S. 2020/0293575).
Regarding Claims 1, 8 & 15,
	Clark teaches:
A method [claim 1], system [claim 8] and computer program product [claim 15], the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein (Abstract, [0002, 0011-0015, 0112] disclosing method, system and computer program product) for managing regulatory compliance for an entity in a computing environment by a processor ([0007, 0040-0041, 0050, 0059, 0090, 0108, 0112] disclosing entity laws and regulation compliance) comprising: 
one or more processors with executable instructions when executed caused the system to: ([0007, 0040-0041, 0050] processor with executable computer instructions );
identifying, a law, a policy, a regulation, or a combination thereof extracted from the one or more segments of text data from the one or more data sources requiring an obligation to be performed by the entity ([0011] “These systems and methods enable firms to identify what laws, regulations, and rules apply to their firm”, [0065] “Some embodiments may also use natural language processing to convert regulatory text into easy-to-read and easy-to-understand summaries that do not necessarily change the meaning of the regulatory text or provide legal advice, but make the text easier for a user to digest. The natural language processing may also be used by the system to determine relationships between certain sets of the qualitative data (e.g., Requirements, Rules, Subjects, Modules, etc.)…to identify which Rules and Requirement are most active and need to be monitored more closely”, [0099] “the system identifies regulatory ;
generating a cluster of entities identified from the one or more segments of the text data ([0044] “a system operation that parses the data to generate a “Module” of data. A Module will contain a set of discrete rules related to the rule, law, or regulation. In some embodiments, a Module may contain only data promulgated by the same entity or one or more closely related entities, such as one that falls within the umbrella of the vertical category 107. A Module thus will often be a set of qualitative or quantitative rules from individual organizations, such as the National Futures Association, the Chicago Mercantile Exchange, the Intercontinental Exchange, or that of the Commodity Futures Trading Commission itself (all of which would be overseen by the Commodity Futures Trading Commission described in vertical block 107)”), 
Although Clark teaches managing regulatory compliance for an entity with the above-mentioned limitation, it may not explicitly specify the following features below.  
Nonetheless, Agarwal in the same field of endeavor specifically discloses:
receiving text data from one or more data sources (Pg. 31: “In the data ingestion and preprocessing phases, regulatory documents are obtained from multiple sources…These regulatory documents can be crawled from websites, retrieved from repositories, or uploaded by users”);
extracting one or more segments of the text data according to the one or more segments of the text data including information associated with a predefined obligation constraint, wherein the predefined obligation constraint includes obligatory language having at least one clause (Pg. 30: “Documents are ingested into the platform, parsed, and converted into meaningful, continuous pieces of text—that is, clauses…From each clause, we extract concepts and relationships and add to a knowledge graph. To aid the extraction process, we use an ontology. This ontology can be built automatically”, Pg. 33: “The regulatory documents are converted into text from various formats, and the structure of the documents (sections, subsections, lists, paragraphs, tables, and so on) is extracted”, pg. 34 “These include processing complex PDF documents to extract tables, figures, multiple columns, and headers and footers correctly; improving NLP techniques for handling complex sentences in this domain; and noise filtering for data coming in from unofficial sources such as the news”);
executing machine learning logic to train, a first training stage a  sentence classifier to determine the at least one clause is a definite obligatory requirement, wherein the sentence classifier is trained using a supervised machine learning operation (Pg. 32: “The application identifies the relevance of the documents to the organization’s area of operation. A machine-learning-based annotator—that is, a classifier—is used for relevance identification. These relevant documents are then further processed to identify the change in the regulation; for this, we extract the exact piece of text that mentions this change. Again, a machine-learning- and NLP-based module that can understand the semantics of text is used for this extraction. These changes are extracted and made available to users through the knowledge graph”, Pg. 33: “The regulatory documents are converted into text from various formats, and the structure of the documents (sections, subsections, lists, paragraphs, tables, and so on) is extracted using annotators. An obligations extractor is used to identify obligations in the documents. This ; 
executing the machine learning logic to train, in a second training stage, the sentence classifier to identify the entity within the one or more segments of the text data, wherein training the sentence classifier includes executing the machine learning logic to associate the definite obligatory requirement with the entity (pg. 29 “IBM Regulatory Compliance Analytics identifies potential obligations in regulations and provides a dashboard for managing controls, pg. 30 “We must understand different entities in the document and their relationships and be able to put them together for reasoning…In this example, we must not only understand the passage containing the answer, but also have additional information for reasoning—that is, that Agra is a Tier-1 city. The proposed system uses additional information along with the entity relationship information in the passage to reason and answer”, pg. 32 “For example, a Bank and a Regulator could be identified as concepts, and a Regulator can have one-to-many relationships with the Bank. An attribute of the Bank concept could be bank type—that is, an Investment Bank or a Commercial Deposit Bank. A formal schema of these identified concepts, relationships, and attributes is captured as an ontology. Regular-expression-based annotators are used to extract document structure and entities... Machine learning annotators help in concept detection, document similarity…Domain-specific rules help in these tasks whenever domain information must be incorporated. The final step of the data enrichment phase is knowledge graph construction. This typically involves storing concepts as vertices and relationships as edges. The attributes of concepts are stored in the vertices, while the relationship type is stored as an attribute of the edges. The ontology serves as the schema for the knowledge graph. This 
identifying, according to an implementation of the trained machine learning sentence classifier, a law, a policy, a regulation, or a combination thereof extracted from the one or more segments of text data from the one or more data sources requiring an obligation to be performed by the entity (Pg. 33: “An obligations extractor is used to identify obligations in the documents…In the proposed system, our user interface supports search, natural language querying, and the hierarchical representation of the document, showing the clause containing the answer, its section”, pg.34: “Search results point the user directly to the relevant clauses. The user can better understand the context by exploring the section and other clauses using the document exploration view. The knowledge graph answers compliment the search results by highlighting the potentially important aspects of the clauses”); and
executing the machine learning logic to generate a cluster of entities inclusive of the entity, to associate the obligation with respective entities of the cluster of entities, (pg. 32 “The final step of the data enrichment phase is knowledge graph construction. This typically involves 
annotating the one or more segments of the text data according to the identifying by applying, within the text data, an obligation target tag to the entity governed by the obligation, an obligation content tag to descriptive portions of the obligatory language, a definition target tag to a referent of the obligation, and a definition content tag to descriptive portions of the referent (Pg. 32: “After the data is preprocessed, it is stored in a distributed file system—namely, the Hadoop Distributed File System (HDFS). In the data enrichment phase, documents are read from HDFS and enriched with tags. These tags include concepts, relationships, and attributes of concepts. For example, a Bank and a Regulator could be identified as concepts, and a Regulator can have one-to-many relationships with the Bank. An attribute of the Bank concept could be 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Clark’s method and system to incorporate the compliance features of Aggarwal.  One of ordinary skill in the art would have been motivated to further incorporate the features of Aggarwal in order to “keep track of new regulations or changes in regulations to ensure that they remain compliant with the latest policies” (Aggarwal; pg. 29).
	Although Aggarwal discloses executing the machine learning logic to generate a cluster of entities by generating a knowledge graph and ontology to associate clauses and obligations with respective entities in the knowledge graph cluster of entities for compliance analysis by  searching specific industries and categories, as indicated above, it may not further explicitly wherein a clustering operation is performed to generate the cluster of entities for compliance analytics to differentiate the respective entities with respect to a burden of the respective entities to the obligation.
	Nonetheless, Drubner in the same field of endeavor, discloses a clustering operation to differentiate the respective entities with a burden of the obligation, specifically:
	executing the machine learning logic to generate a cluster of entities inclusive of the entity, to associate the obligation with respective entities of the cluster of entities, wherein a clustering operation is performed to generate the cluster of entities for compliance analytics to differentiate the respective entities with respect to a burden of the respective entities to the obligation (Abstract; match the ETD via the entity clustering module to locate linkages within the ETD and discover relationships amongst one or more entities identified within the ETD; cluster data-points in the ETD that refer to the same real-world entities; analyze the ETD relationships via an entity intelligence module to identify and segment targeted entities, from the one or more entities, [0021] In order to determine whether such a specified entity (or various specified entities) are in compliance with state and federal laws and regulations, it would be desirable to have access to the most updated entity type data stored throughout various database data sources that may be cross referenced with each other, [0045] System and methods utilize machine learning approaches to provide an Entity Intelligence (EI) platform that recognizes and identifies direct and indirect linkages and relationships between entity type data (ETD), and then evaluates such ETD for completeness, quality, and applicability (accuracy). The ETD is clustered by accurately matching various data points to one or more correct entity. The invention enables forming complete profiles of potential entities for audit, and provides a streamlined audit 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, to modify the Clark-Aggarwal to further incorporate to a clustering operation to generate the cluster of entities for compliance analytics to differentiate the respective entities with respect to a burden of the respective entities to the obligation, as taught by Drubner. One of ordinary skill in the art would have been motivated to include a clustering operation to generate the cluster of entities for compliance analytics to differentiate the respective entities with respect to a burden of the respective entities to the obligation for the benefit of “narrowing potential entity candidate pools for audit, from a significantly larger pool, to identify an entity/entities that have the highest degree (most likelihood) of being non-compliant (or in non-compliance) with a rule, law, regulation, agreement (contract), etc. of any business, agency or governmental entity” (Drubner; [0035]).

Regarding Claims 2, 9 & 16,

Furthermore, Clark teaches ingesting the text data from the one or more data sources upon processing the text data using a lexical analysis, parsing, extraction of concepts, semantic analysis, or a combination thereof ([0041-0048] regarding parsing of the relevant qualitative data including parsing text/string data from a number of data sources, and one or more databases associated with the system, which will accept the data from blocks 102, 103, and 104, and deposit the data into an aggregated form…and then parses the data to generate a “Category” of data, which may be a vertical category of regulatory law or set of laws that are all related to a single regulatory entity or specialized business area, such as those laws and regulations of the Commodity Futures Trading Commission, [0099] “In step 1508, the system identifies regulatory obligation data related to the user's business operational data extracted from the compliance manual. In certain embodiments, the system circuitry processes the extracted and classified business operational data to determine whether the data creates an affirmative regulatory obligation. To facilitate this process the system circuitry may take existing data stored in the system data bases and apply qualitative-based predictive analytics, including by not limited to machine learning, deep learning, transfer learning, or other modern AI based tools to automate the content creation process”, [0109] regarding machine learning, [0104] “the one or more semantic or natural language processing techniques, as described further herein, may be used to identify key terms or phrases within the service provider's information and match those phrases to particular Modules, Subjects, Rules, Tasks, Regulators, Industries/Sectors, and/or Jurisdictions. At step 1606, and the system imports the service provider's service information into the system 

Regarding Claims 3, 10 & 17,
	Modified Clark discloses the method of claim 1, system of claim 8, and computer program product of claim 15, as recited above.  
Furthermore, Clark teaches identifying a defined scope of compliance required by the law, the policy, the regulation, or a combination thereof ([0011] “These systems and methods enable firms to identify what laws, regulations, and rules apply to their firm without the need to utilize significant resources to achieve regulatory information. In other aspects, the system intelligently monitors and updates regulatory compliance information in an automated fashion, and allows for the system to maintain an up-to-date taxonomy and classifications system such that the companies and other users of the system can automatically be provided with updated regulatory compliance information response to new laws and regulatory requirements, or amendments and changes to existing requirements”, [0038] “an innovative means to (a) monitor rules and regulations to identify the most recent regulatory data, classify and assign attributes to that data, and automatically generate summary and explanatory information for sub-parts of the laws or regulations within that data, (b) create a taxonomy system that queries users to identify attributes about the user or the user's company and maps relevant regulations and laws to their responses, (c) interpret these attributes and the regulations and laws in an intelligent and targeted manner in order to assign particular regulatory compliance information, as well as 

Regarding Claims 4 and 11,
	Modified Clark discloses the method of claim 1, system of claim 8, as recited above.  Furthermore, Clark teaches using natural language processing (NLP) to determine the one or more segments with obligation content, wherein the one or more segments are sentences and the obligation content requires the obligation to conform to the law, the policy, the regulation, or a combination thereof ([0010] “ In certain embodiments, the additional information about the regulation and compliance steps is generated by system automatically by scraping third-party websites or by using a special form of natural language processing described herein to convert regulatory text into easy-to-read and easy-to-understand summaries that…make the text easier for a user to digest. The natural language processing may also be used by the system to determine relationships between certain sets of the qualitative data. For example, the system may determine that one Rule in one Module is related to a second rule in another Module. In this way the system can intelligently and automatically learn relationships between discrete Modules, 

Regarding Claims 5 and 12,
Modified Clark discloses the method of claim 1, system of claim 8, as recited above.  Furthermore, Clark teaches generating a compliance corpus from training one or more machine learning models for managing regulatory compliance ([0099 “In certain embodiments, the extracted and classified business operational data may be stored in a data structure similar to as described in connection with FIG. 7. In step 1508, the system identifies regulatory obligation data related to the user's business operational data extracted from the compliance manual. In certain embodiments, the system circuitry processes the extracted and classified business operational data to determine whether the data creates an affirmative regulatory obligation. To facilitate this process the system circuitry may take existing data stored in the system data bases and apply qualitative-based predictive analytics, including by not limited to machine learning, deep learning, transfer learning, or other modern AI based tools to automate the content creation process”, [0109] “For example, in some embodiments the system will compare the user's business activity and/or the user's interactions with the system interface to identify in real-time whether any of the user's employees engaging in conduct that is likely to or about to violate a regulatory obligation, or if the user's employees are engaging in conduct that is already in violation of a regulatory obligation. In certain embodiments, the system may use qualitative-based predictive analytics to determine when the user's employees engaging in conduct that is likely to or about to violate a regulatory obligation, such as machine learning, deep learning, 

Regarding Claim 7, 14, and 20
Modified Clark discloses the method of claim 1, and system of claim 8, and computer program product of claim 15, as recited above.  
Furthermore, Clark teaches defining the obligation as a required action for compliance with the law, the policy, the regulation, a prohibition of conduct, behavior, or activity of the entity, a legal right, a constraint of the entity, or a combination thereof ([0015] “This allows the system to generate real-time regulatory compliance alerts based on a user's interactions with the 

Regarding Claim 18,
Modified Clark discloses the computer program product of claim 15, as recited above.  Furthermore, Clark teaches using natural language processing (NLP) to determine the one or more segments with obligation content, wherein the one or more segments are sentences and the obligation content requires the obligation to conform to the law, the policy, the regulation, or a combination thereof ([0010] “ In certain embodiments, the additional information about the regulation and compliance steps is generated by system automatically by scraping third-party websites or by using a special form of natural language processing described herein to convert regulatory text into easy-to-read and easy-to-understand summaries that…make the text easier for a user to digest. The natural language processing may also be used by the system to determine relationships between certain sets of the qualitative data. For example, the system may determine that one Rule in one Module is related to a second rule in another Module. In this way the system can intelligently and automatically learn relationships between discrete Modules, 
generating a compliance corpus from training one or more machine learning models for managing regulatory compliance ([0099 “In certain embodiments, the extracted and classified business operational data may be stored in a data structure similar to as described in connection with FIG. 7. In step 1508, the system identifies regulatory obligation data related to the user's business operational data extracted from the compliance manual. In certain embodiments, the system circuitry processes the extracted and classified business operational data to determine whether the data creates an affirmative regulatory obligation. To facilitate this process the system circuitry may take existing data stored in the system data bases and apply qualitative-based predictive analytics, including by not limited to machine learning, deep learning, transfer learning, or other modern AI based tools to automate the content creation process”, [0109] “For example, in some embodiments the system will compare the user's business activity and/or the user's interactions with the system interface to identify in real-time whether any of the user's employees engaging in conduct that is likely to or about to violate a regulatory obligation, or if the user's employees are engaging in conduct that is already in violation of a regulatory obligation. In certain embodiments, the system may use qualitative-based predictive analytics to determine when the user's employees engaging in conduct that is likely to or about to violate a regulatory obligation, such as machine learning, deep learning, transfer learning, or other modern AI based tools to automate the content creation process, or using two or more analytical models and then synthesizing the results into a single score or spread in order to improve the accuracy of predictive analytics and data mining applications (e.g., ensemble models). In a non-

Response to Amendment and Arguments
Applicants’ amendment and arguments have been considered, however, they are found to be unpersuasive. 
The 35 USC 101 rejection has been maintained based on Applicant’s arguments and amendments.  Applicant’s arguments are unpersuasive.  
Regarding Applicant’s assertion that the claimed invention is eligible in view of “Example 39 of the 2019 PEG examples, where the Office specifically notes that the training of a neural network does not recite any of the judicial exceptions” is not persuasive since the example did was not considered an abstract idea thus did not address any practical application of the judicial exception.  The claimed invention is an abstract idea since it is tied to business compliance and what constitutes “training” of the machine learning model or only arises in machine learning technology. 
In view of the newly amended limitations, additional prior art has been provided in this Final Office Action.  Therefore, Applicant’s arguments are moot because the new grounds of rejection applies new art to the substantially amended claim limitations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571)270-5066.  Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing Authorization for Internet Communication, please see https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. The Examiner's work schedule and general availability is typically 9:00 AM - 5:00 PM.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.

/LAURA YESILDAG/Examiner, Art Unit 3629 

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629